Citation Nr: 1439834	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-06 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from December 1980 to December 1983 and from September 1991 to March 1992.  He also had unspecified active duty for training (ACDUTRA) in 1992 and 1993, and additional service in the Army National Guard from June to October 1984, so also presumably including on ACDUTRA or perhaps also inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim, the Veteran testified at a videoconference hearing in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is in the electronic ("Virtual VA") portion of the file, so of record.

The claim requires further development before being decided on appeal, so the Board is remanding the claim to the Agency of Original Jurisdiction (AOJ).


REMAND

Correspondence dated in June 2008 from the Department of the Army indicates the Veteran had 12 days of ACDUTRA between January 1, 1991, and January 3, 1992.  He also had 70 days of ACDUTRA between January 4, 1992 and January 3, 1993.  Service records from these periods of ACDUTRA are not in the claims file, nor does it appear that VA has attempted to obtain them.  As they may be pertinent to his claim, efforts should be made to obtain and associate these additional records with the claims file.


If any additional service records are obtained which reflect a hammertoe condition, the file should then be forwarded to the February 2010 VA compensation examiner, or other appropriate examiner, for additional medical comment regarding the etiology of the Veteran's hammertoe condition.  This supplemental opinion must account for any findings contained in the newly-obtained service records.  

As for the Veteran's period of active service from September 1991 to March 1992, the available records do not include an enlistment examination.  Therefore, for this period of service, it must be presumed that he was in sound condition when it began.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994) (the presumption of soundness attaches where a portion of the Veteran's service treatment records, including his service entrance examination report, are unavailable).  He was later diagnosed with bilateral 5th digit hammertoes in January 1992.

Notably, the Veteran was also diagnosed with an "overriding left 5th" toe during a preceding June 1984 National Guard enlistment examination, albeit after his initial period of service from 1980 to 1983.  However, the report of an additional reserve enlistment examination in February 1988 reflects no such finding.

To rebut the presumption of soundness, the government must show by clear and unmistakable evidence that the disease or injury existed prior to service and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this case, a single notation of an "overriding" toe in 1984, along with a negative 1988 examination, does not clearly and unmistakably demonstrate a hammertoe condition existed prior to the Veteran's period of service beginning in September 1991.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (whether the facts are sufficient to satisfy the statutory requirement that clear and unmistakable evidence be shown to rebut the presumption of soundness is a legal determination).  Therefore, the Veteran's claim is properly adjudicated as one of service connection, rather than based on aggravation of a pre-existing condition.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all service treatment records and service personnel records concerning the Veteran's periods of ACDUTRA between January 1991 and January 1993.  In requesting these additional records, follow the procedures set forth in 38 C.F.R. § 3.159(c)(2), which require efforts to obtain Federal records continue until either the records are received or notification provided that further efforts to obtain them would be futile.  If the records are not obtained, document this in the claims file and appropriately notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e)(1) (2013).

2.  If, any only if, additional records concerning this claimant's service are obtained, including especially the ACDUTRA records mentioned above, and reflect additional findings of a hammertoe condition, obtain additional medical comment from the February 2010 VA examiner concerning the etiology of the Veteran's bilateral hammertoes.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The examiner is again asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral hammertoes are related to his military service or date back to his service, including the January 1992 finding of bilateral hammertoes and any additional findings contained in the newly-obtained records.

When providing responses, it is essential the examiner discuss the underlying medical rationale, if necessary citing to specific evidence in the file supporting conclusions.

If, for whatever reason, the February 2010 examiner is unavailable to provide this further comment, then forward the claims file to another appropriate examiner, who must comply with the above instructions.  If either examiner determines that an additional examination is needed, then one must be scheduled.  This is left to the designee's discretion, however.

3.  Review the claims file and ensure that the foregoing development actions have been completed in full or to the extent possible.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



